            Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 1 of 9




AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By:    SHEB SWETT
       EMILY S. DEININGER
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, New York 10007
       (212) 637-6522/2472

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - X
                                                               :
  UNITED STATES OF AMERICA,                                    :
                                                               :
                         Plaintiff,                            :
                                                               :
              -v.-                                             :
                                                               :
  ALL MONIES, FUNDS AND ASSETS                                 :   VERIFIED CIVIL COMPLAINT
  CONTAINED IN MERRILL LYNCH                                   :   FOR FORFEITURE
  ACCOUNT XXXX7N02, HELD IN THE NAME :
  OF “AURELIA INFRASTRUCTURE, INC.,”                           :   21 Civ. _____________
  AND ALL FUNDS TRACEABLE THERETO,                             :
  INCLUDING ACCRUED INTEREST,                                  :
                                                               :
                         Defendant-in-rem.                     :
                                                               :
  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - - X

         Plaintiff United States of America, by its attorney, Audrey Strauss, United States

Attorney for the Southern District of New York, for its verified civil complaint, alleges, upon

information and belief, as follows:

                  1.       This action is brought pursuant to Title 18, United States Code, Section

981(a)(1)(A), by the United States of America seeking the forfeiture of all monies, funds and


                                                         1
          Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 2 of 9




assets contained in Merrill Lynch brokerage account XXXX7N02, held in the name of Aurelia

Infrastructure, Inc., and all funds traceable thereto, including accrued interest (the “Defendant-in-

rem”).

               2.      This Court has original jurisdiction over this forfeiture action pursuant to

Title 28, United States Code, Sections 1345 and 1355.

               3.      Venue is proper pursuant to Title 28, United States Code, Section 1355.

               4.      On or around January 16, 2020, agents of the United States Drug

Enforcement Administration (“DEA”) seized all assets held in Merrill Lynch brokerage account

XXX7N02 (the “Target Account”) pursuant to a seizure warrant issued by the United States

District Court for the Southern District of New York in the course of the DEA’s investigation of

a money laundering operation organized to launder proceeds from the sale of narcotics.

               5.      As set forth below, there is probable cause to believe that the Defendant-

in-rem is subject to forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(A) as

property involved in violations of Title 18, United States Code, Sections 1956 (money

laundering) and 1957 (monetary transactions involving property of a specified unlawful activity),

or property traceable thereto, and pursuant to Title 28, United States Code, Section 881 as

moneys furnished in exchange for a controlled substance, or proceeds traceable to such an

exchange, or moneys used or intended to be used to facilitate a violation of Subchapter 1 of Title

21, United States Code, Chapter 13 on Drug Abuse Prevention and Control.

               6.      Drug trafficking organizations (“DTOs”) based in Mexico and elsewhere

often transfer their narcotics proceeds from the United States to the country in which the DTO

operates through a shadow financial system commonly known as the Black Market Peso


                                                 2
            Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 3 of 9




Exchange (“BMPE”). DTOs, after having amassed bulk United States currency, will sell that

currency to money-laundering brokers at a discount, who retrieve the bulk cash in the United

States and deposit it into shell accounts in the United States while paying the DTOs for the bulk

cash in pesos (or the equivalent currency in the DTOs’ home countries). At the same time, the

money-laundering brokers will purchase bulk currency from individuals in the DTOs’ home

countries who wish to transfer money to the United States while circumventing the banking

system. The money-laundering brokers will pay for this currency by transferring narcotics

proceeds from the U.S.-based shell accounts to accounts controlled by the individuals.

               7.      As part of an investigation of international money laundering, the DEA

used confidential sources to facilitate certain transactions on the BMPE in order to develop

evidence for criminal prosecutions (the “DEA Undercover Operation”). When the confidential

sources bought narcotics proceeds on the BMPE, those funds were retrieved by either an

undercover law enforcement officer or a cooperating source, and then deposited into a DEA

undercover account until the confidential sources received instructions about where to send the

proceeds.

               8.      Aurelia Infrastructure, Inc. (“Aurelia”) is incorporated in the British

Virgin Islands.

               9.      The Target Account was opened in or around September 2018 by the two

founders of Aurelia.

               10.     The Target Account is a brokerage account that was set up to, among other

things, automatically receive wire transfers that were sent to Bank Account-1 with forwarding

instructions for the Target Account.


                                                 3
          Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 4 of 9




               11.    The Target Account was used to launder narcotics proceeds as part of the

BMPE by receiving wire transfers from the DEA Undercover Operation, among other unlawful

sources. From its opening in or around September 2018 through in or around November 2,

2020, millions of dollars of criminal proceeds were sent to the Target Account through the

BMPE. For example:

               12.    In or about October 2019, a DEA confidential source, as part of the DEA

Undercover Operation, accepted an offer from a money-laundering broker (the “Broker”) to

retrieve approximately $66,000 in narcotics proceeds from a location in the area of Boston,

Massachusetts and to transfer the proceeds to a bank account provided by the Broker.

               13.    The Broker instructed the confidential source to send the money to a bank

account at Bank of America, with the following message: “For further credit to Aurelia

Infrastructure Inc.” and to provide the information for the Target Account.

               14.    Similarly, on or about October 24, 2019, an undercover law enforcement

officer retrieved a bag of cash containing approximately $64,000 from an unidentified individual

in the area of Boston, Massachusetts. That same day, law enforcement agents involved in the

DEA Undercover Operation wired the proceeds to the Bank of America account, with

instructions that the proceeds should be further credited to the Target Account. The proceeds

were ultimately credited to the Target Account.

                                CLAIMS FOR FORFEITURE

                            Forfeiture Under 18 U.S.C. § 981
 (Property Involved in a Transaction or Attempted Transaction in Violation of 18 U.S.C. §
                      1956 or Property Traceable to Such Property)

               15.    Paragraphs 1 through 14 of this Complaint are repeated and re-alleged as


                                                  4
           Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 5 of 9




if fully set forth herein.

                16.     Title 18, United States Code, Section 981(a)(1)(A) subjects to civil

forfeiture:

                        Any property, real or personal, involved in a transaction or attempted
                        transaction in violation of section 1956, 1957 or 1960 of this title, or any
                        property traceable to such property.

                17.     Title 18, United States Code, Section 1956(a)(1)(A)(i) and

1956(a)(1)(B)(i) impose a criminal penalty on any person who:

                        knowing that the property involved in a financial
                        transaction represents the proceeds of some form of
                        unlawful activity, conducts or attempts to conduct such a
                        financial transaction which in fact involves the proceeds of
                        specified unlawful activity –

                . ..

                        (A)(i) with the intent to promote the carrying on of
                               specified unlawful activity;
                . ..

                        (B)    knowing that the transaction is designed in whole or
                               in part –

                               (i) to conceal or disguise the nature, the
                               location, the source, the ownership, or the
                               control of the proceeds of specified unlawful
                               activity[.]

                18.     For purposes of Section 1956, “specified unlawful activity,” defined in

Title 18, United States Code, Section 1956(c)(7), includes, among other things, racketeering

activity as defined in Title 18, United States Code, Section 1961(1). Section 1961(1), in turn,

defines racketeering activity to include “felonious manufacture, importation, receiving,

concealment, buying, selling, or otherwise dealing in a controlled substance or listed chemical


                                                  5
           Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 6 of 9




(as defined in section 102 of the Controlled Substances Act), punishable under any law of the

United States.”

                               Forfeiture Under18 U.S.C. § 981
              (Property Involved in a Transaction or Attempted Transaction in
            Violation of 18 U.S.C. § 1957 or Property Traceable to Such Property)

                19.     Paragraphs 1 through 14 of this Complaint are repeated and re-alleged as

if fully set forth herein.

                20.     Pursuant to Title 18, United States Code, Section 981(a)(1)(A) any

property, real or personal, involved in a transaction or attempted transaction in violation Title 18,

United States Code, Section 1957, or any property traceable to such property, is subject to

forfeiture to the United States.

                21.     Title 18, United States Code, Section 1957 imposes a criminal penalty on

any person who “knowingly engages or attempts to engage in a monetary transaction in

criminally derived property of a value greater than $10,000 and is derived from specified

unlawful activity.” Section 1957(f)(1) defines monetary transaction to include the “deposit,

withdrawal, transfer, or exchange, in or affecting interstate or foreign commerce, of funds . . . .”

                22.     As set forth above, pursuant to Title 18, United States Code, Sections

1956(c)(7), 1957(f)(3), and 1961(1), felonious manufacture, importation, receiving, concealment,

buying, selling, or otherwise dealing in a controlled substance is a specified unlawful activity for

the purposes of Section 1957. See ¶¶ 16-18, supra.

                          Forfeiture Under 21 U.S.C. § 881
   (Moneys Furnished in Exchange for a Controlled Substance or Proceeds Traceable to
   Such an Exchange or Moneys Used to Facilitate Violation of Subchapter 1 of 21 U.S.C.
                                     Chapter 13)



                                                 6
           Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 7 of 9




                23.     Paragraphs 1 through 14 of this Complaint are repeated and re-alleged as

if fully set forth herein.

                24.     Title 21, United States Code, Section 881(a)(6) subjects to forfeiture:

                        (6) All moneys, negotiable instruments, securities, or other things of value
                        furnished or intended to be furnished by any person in exchange for a
                        controlled substance or listed chemical in violation of this subchapter, all
                        proceeds traceable to such an exchange, and all moneys, negotiable
                        instruments, and securities used or intended to be used to facilitate any
                        violation of this subchapter.
                        .
                25.     By reason of the foregoing the Defendant in-rem is subject to forfeiture to

the United States pursuant to Title 18, United States Code, Section 981(a)(1)(A) as (i) property

involved in a money laundering transaction or an attempted money laundering transaction, in

violation of Title 18, United States Code, Section 1956, or property traceable to such property, or

(ii) property involved in a monetary transaction in criminally derived property, in violation of

Title 18, United States Code, Section 1957, or property traceable to such property, or (iii)

moneys furnished in exchange for a controlled substance, or proceeds traceable to such an

exchange, or moneys used or intended to be used to facilitate a violation of Subchapter 1 of Title

21, United States Code, Chapter 13 on Drug Abuse Prevention and Control.

                WHEREFORE, plaintiff United States of America prays that process issue to

enforce the forfeiture of the Defendant-in-rem and that all persons having an interest in the

Defendant-in-rem be cited to appear and show cause why the forfeiture should not be decreed,

and that this Court decree forfeiture of the Defendant-in-rem to the United States of America for

disposition according to law, and that this Court grant plaintiff such further relief as this Court

may deem just and proper, together with the costs and disbursements of this action.



                                                  7
        Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 8 of 9




Dated: New York, New York
       May 3, 2021

                                   AUDREY STRAUSS
                                   United States Attorney for the
                                   Southern District of New York
                                   Attorney for the Plaintiff
                                   United States of America


                             By:
                                   SHEB SWETT
                                   EMILY DEININGER
                                   Assistant United States Attorney
                                   One St. Andrew’s Plaza
                                   New York, New York 10007
                                   Telephone: (212) 637-6522/2472




                                     8
Case 1:21-cv-03918-PGG Document 1 Filed 05/03/21 Page 9 of 9
